Case 2:18-cv-00819-KAM-ST Document 32 Filed 06/22/20 Page 1 of 2 PageID #: 102
   LAURA CURRAN                                                           JARED A. KASSCHAU
   County Executive                                                          County Attorney




                                      COUNTY OF NASSAU
                                OFFICE OF THE COUNTY ATTORNEY




                                                              June 22, 2020

 Via ECF
 Hon. Steven Tiscione
 United States District Court
 225 Cadman Plaza East
 Brooklyn, New York

                                 Re: Robert Besedin v. County of Nassau
                                     18-CV-00819 (KAM)(ST)

 Dear Magistrate Judge Tiscione:

        This office represents defendants, Nassau County, the Nassau County Police
 Department, and Nassau County Police Officers Stephen Beckwith and John Montovani in the
 above-referenced action. The purpose of this letter is to provide a joint status report.

         Plaintiff’s attorney has provided an expert’s report from a neuropsychologist who
 examined plaintiff Robert Besedin (“plaintiff’) in person. Defendants had scheduled an
 Independent Medical Examination of plaintiff with Dr. Harold Reiser, a neurologist, for April
 1, 2020, however, that examination was postponed due to the Coronavirus. On June 17, 2020
 I spoke with Dr. Reiser who stated that after reviewing plaintiff’s medical records and
 plaintiff’s expert’s report, he does not need to examine plaintiff in person. Dr. Reiser will
 complete his written report and send it to me within the next two weeks, at which time I will
 forward it to plaintiff’s attorney. Based on Dr. Reiser’s advice defendants waive their Fed. R.
 Civ. P. Rule 35 physical examination of plaintiff. The next step in the discovery process is to
 conduct party depositions. The County Attorney’s office is gradually returning to work in the
 office beginning next week. Defendants intend to schedule depositions either in person or
 remotely when their respective schedules permit. Defendants’ offer to settle the case for
 $175,000 still stands.

         Plaintiff’s counsel has directed me to include the following as setting forth plaintiff’s
 current position:

         “ It is Plaintiff’s position that the next step is for the County to enter into settlement
 discussions and provide an meaningful offer greater than $175,000 to the Plaintiff. This case
 was adjourned for the sole purpose of allowing limited discovery as to the injuries suffered by
 our client so that this matter would not have to go through full blown discovery and the
 depositions of the parties. For Defendants to now state, for the first time, that they now plan
 to waive their Rule 35 examination is more than surprising. The delay in this matter was
 caused by Defendants’ doctor not being available and now for that unavailability to be
                     ONE WEST STREET – MINEOLA, NEW YORK 11501-4820
                             516-571-3056, FAX 516-571-6684, 6604
Case 2:18-cv-00819-KAM-ST Document 32 Filed 06/22/20 Page 2 of 2 PageID #: 103



 transformed into the fact that no examination is necessary has been a waste of time. The
 medicals have been in the possession of the Defendants for over 6 months. The liability of
 Defendants is clear. The real issue is how bad has Mr. Besedin in hurt. For Plaintiff,
 depositions of the parties is not the way of moving forward in this case.”

           As always, the parties thank Your Honor for your attention and consideration in this
 matter.

                                                             Respectfully submitted,

                                                             /s/ Ralph J. Reissman
                                                             RALPH J. REISSMAN
                                                             Deputy County Attorney
 cc: (Via ECF)
 Law Offices of Frederick K. Brewington, Attorneys for Plaintiff




                                               2
